Citation Nr: 0526276	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Thereafter the case was 
forwarded to the Board.  In July 2004, the Board REMANDED 
the case to the RO for additional development, to include 
obtaining a VA examination with a nexus opinion.  That 
development has been completed and the case was returned 
to the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claim addressed in 
this decision and obtained all relevant evidence 
designated by the veteran.

2.  The veteran sustained a crush injury involving the 
left ankle in March 1944 while on active duty, which 
necessitated a cast during a hospitalization; however, 
there is no subsequently dated medical evidence of a left 
ankle disability until more than 50 years post-service; 
the preponderance of the medical evidence is against a 
nexus between a current left ankle disability and any 
incident of service, to include trauma.  


CONCLUSION OF LAW

Service connection for residuals of an injury to the left 
ankle is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the RO June 2002 rating decision, the July 2004 Board 
remand, and the statement of the case (SOC), issued in 
connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the veteran, 
to include the March 2001 letter, specifically notified 
the appellant of the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the veteran 
and VA in producing or obtaining that evidence or 
information.  That is, the appellant was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2001 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting 
the appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Although the appellant was 
not explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility 
to ensure that VA received any evidence not in the 
possession of the Federal government; this would 
necessarily include submitting any relevant evidence in 
his possession.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  VCAA notice was 
provided to the veteran in March 2001.  Additionally, the 
veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Each inquiry proved to 
be unsuccessful.  Where, as here, the service medical 
records are presumed lost, through no fault of the 
veteran, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit of 
the doubt rule, is heightened.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The 
Board finds that all efforts to obtain the service medical 
records have been made and have been fruitless, the 
documentation of responses to the searches has met the 
heightened standard for searches for evidence known to 
have been in the government's possession.  The RO 
contacted the veteran by correspondence, to include the 
March 2001 letter, and asked him to identify all medical 
providers who treated him for the claimed disability, as 
well as service identifying information.  The RO has 
obtained all identified evidence.  

Additionally, as will be reflected in the analysis section 
of this decision, the record contains VA medical 
examinations that, when read together and considered with 
the lay and additional medical evidence associated in the 
claims file, are sufficient for a determination on the 
merits of the veteran's appeal.  There is no duty to 
provide another medical examination.  See 38 C.F.R. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to her claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App.  
384 (1993).

Factual Background

The veteran contends that his left ankle disability is due 
to a crush injury that occurred during active service.  He 
recalls that his left leg was placed in a long leg cast 
during an approximately two week hospitalization.  Service 
morning reports of record showed that the veteran was 
hospitalized in March 1944.  His cast was removed before 
he left the hospital and he was discharged to return to 
regular active duty.  

Pursuant to the RO's request, the National Personnel 
Records Center (NPRC) has reported that the veteran's 
service medical records were probably destroyed in the 
fire that occurred there (St. Louis) in 1973.  The RO has 
made at least two attempts to secure these records.  
Morning reports show that the veteran was hospitalized for 
an unspecified injury or illness in March 1944.  

Following military discharge, the veteran claimed to have 
experienced aches and pains, but not sufficient to 
interfere with work activities or to lead him to seek 
medical treatment for his ankle.  A June 2000 private 
post-service medical report showed that he was evaluated 
for complaints of left ankle pain.  The veteran reported a 
crushing injury to his left ankle while on active duty.  
He related that he has had recurrent left ankle pain ever 
since the in-service injury.  The clinician noted a 
history of lung surgery for lung cancer.  Following an 
evaluation, the clinician determined that the veteran had 
synovitis, left ankle, with possible instability and 
possible posterior tibial tear.  He was prescribed an ASO 
brace.  The records indicated that despite the ASO brace, 
the veteran continued to experience pain and tenderness in 
his left ankle.  On September 2000, the clinician opined 
that he most likely was suffering from a tear of his 
posterior tibial tendon.  

The veteran underwent a VA examination in June 2002.  He 
complained that over the past two to three years, he had 
experienced increased discomfort and intermittent swelling 
of the left ankle.  The examiner noted a history of lung 
cancer and metastatic brain tumors that had affected his 
ability to be steady on his feet.  On examination, the 
examiner found no abnormalities.  Similarly, x-rays taken 
at the time, failed to present sufficient clinical 
evidence to warrant a diagnosis of  a chronic ankle 
disorder.  The examiner diagnosed a left ankle injury in 
1944 (probable sprain), healed, with minimal current 
complaints.  

A chiropractor, S.R.S., D.C. (Dr. S) indicated in an April 
2004 private medical evaluation report, that he had 
provided chiropractic care to the veteran for seven years.  
Dr. S noted that the veteran's left leg would often give 
way, leading him to fall several times a month, and 
requiring him to use a cane for walking stability.  On 
examination, the chiropractor found that the veteran had 
difficulty with balance, likely due to the disuse atrophy 
and weakness of this muscle and a tendon junction injury.  
The diagnosis was a suspected tear in the upper Achilles 
tendon that blended with the gastrocnemius muscle, with 
partial rupture of the upper outer muscle.  Dr. S added 
that the injured area had healed with scar tissue that had 
contracted with time, which caused disability and pain.  

In a September 2004 medical statement from Dr. S, the 
clinician reported that the veteran had received 
chiropractic treatment for the left leg.  The chiropractor 
opined that the veteran had suffered from a left foot 
disability of many years duration, but had failed to do 
anything about it because he had been deterred from 
seeking treatment by VA physicians.  Dr. S noted that the 
veteran continued to experience weakness and drop foot of 
his left calf and foot, which caused him to fall down.  An 
attached treatment report dated in September 2004, 
reflects that the veteran requires an ankle brace.  

The veteran underwent a VA examination in December 2004.  
The examiner noted that during the time that the veteran 
developed brain metastases and underwent treatment for a 
brain tumor, he also developed an unsteady gate with 
difficulty maintaining balance and consequent multiple 
falls.  Although retired at the time of the examination, 
the veteran had been a truck driver in the moving business 
for over 40 years.  During this time he was able to drive 
a large truck using the left foot to double clutch, with 
no history of impaired function in the left lower 
extremity.  He did not require special shoes, braces, 
crutches or a cane during his working career. The veteran 
also reported that he did not recall any physical 
limitations at the time.  The examiner diagnosed a history 
of blunt trauma with post-traumatic arthralgias with 
insufficient clinical evidence to establish a pathological 
diagnosis.  The examiner opined that it was less likely as 
not that the veteran's left ankle disability began during 
service or resulted from the crush injury that occurred in 
March 1944 while on active duty.  The physician found that 
the veteran's shuffling gait was most consistent with a 
central brain lesion such as seen in Parkinson's or 
Alzheimer's and it was therefore concluded that the brain 
tumor was the probable etiological factor with the loss of 
balance.  The examiner opined that the preponderance of 
the evidence supported a recent, rather than a remote 
etiology, for the veteran's left ankle condition.  The 
clinician added that the veteran's case file had been 
reviewed in preparation for the examination.  

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  In order to show a chronic disease in 
service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, 
the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The NPRC has reported that the veteran's service medical 
records were destroyed in the fire that occurred there in 
1973.  As noted above, the Board's obligation to explain 
its findings and conclusions, and to consider carefully 
the benefit of the doubt rule under such circumstances, is 
heightened (O'Hare, supra), which includes the obligation 
to search for alternate medical records (Moore, supra; 
Cuevas, supra).  In this case  service morning reports 
were obtain ed and they confirm that the veteran was 
hospitalized in March 1944 as contended.  While these 
records do not specify an injury or illness, as noted in 
the Board's remand in July 2004, a hospitalization for a 
left ankle injury while on active duty is not in dispute 
as the veteran's credible testimony and the consistent 
medical history he has provided to different clinicians 
are sufficient to establish the incurrence of a crush 
injury involving the left ankle, as well as the treatment, 
including a left leg cast during an in-service 
hospitalization.  While the medical evidence is somewhat 
conflicting, there is competent evidence of a current 
diagnosis of a left ankle disability.  The question that 
remains is whether there is medical evidence of a nexus 
between the veteran's current left ankle disability and 
any incident of service, to include competent evidence of 
continuity of symptomatology between the in-service trauma 
and the initial post-service diagnosis recorded more than 
50 years later.     

The first report of treatment for a left ankle disability 
following service discharge is dated in June 2000.  VA and 
private post-service medical records dated in recent years 
reflect complaints of left ankle pain, weakness and 
instability, with a history obtained from the veteran of 
ankle pain since March 1944.  The private medical 
statement from a chiropractor in April 2004 confirms that 
the veteran had been receiving chiropractic care for the 
past seven years.  Dr. S found that the veteran had 
difficulty with balance, likely due to the disuse atrophy 
and weakness of this muscle and a tendon junction injury.  
The chiropractor's diagnosis was a suspected tear in the 
upper Achilles tendon that blended with the gastrocnemius 
muscle with partial rupture of the upper outer muscle.  
Both reports, along with the VA examination reports of 
June 2002 and December 2004, show that the veteran 
reported a crush injury to his left ankle while in the 
service and that following military discharge, he 
continued to experience aches and pains, although the 
latter examination report and the veteran's own statements 
presented elsewhere indicate that his left ankle symptoms 
were minimal and not sufficiently disabling to interfere 
with work activities or to lead him to seek medical 
treatment for his ankle.  

Medical records relating to claimed additional treatment 
received prior to June 2000 were not obtained, and even 
considering the veteran's chiropractic treatment for the 
left ankle dating back to 1997, the medical evidence of 
record would still reflect a gap of over 50 years.  The 
Board finds that the lack of evidence of treatment during 
this period of time weighs against a finding of continuity 
of symptomatology.  38 C.F.R. § 3.303; Voerth, supra; 
Savage, supra.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999). 

The veteran was afforded a VA orthopedic examination in 
June 2002, for the purpose of determining whether there 
was a causal relationship between a current left ankle 
disability and service.  It was reported upon that 
evaluation that there was insufficient clinical evidence 
to warrant a diagnosis of a chronic left ankle disability.  
It is pertinent to note that an X-ray examination of the 
left ankle at that time was normal.  Nevertheless, given 
the nature of the in-service injury, and the treatment 
provided, to include a cast, and the chiropractor's 
opinion noted above, the veteran was afforded another VA 
examination in December 2004.  While that examination 
confirmed a current diagnosis of a left ankle disability, 
the examiner opined that the contended etiological 
relationship was less likely than not.  In support of that 
conclusion, the physician noted that, although retired at 
the time of the examination, the veteran had been a truck 
driver in the moving business for over 40 years, during 
which he was able to drive a large truck using the left 
foot to double clutch, with no history of impaired 
function in the left lower extremity.  He did not require 
special shoes, braces, crutches or cane during his working 
career.  The veteran also reported that he did not recall 
any physical limitations at the time.  The examiner found 
that the veteran had a history of blunt trauma with post-
traumatic arthralgias with insufficient clinical evidence 
to establish a pathological diagnosis.  He opined that it 
was less likely as not that the veteran's left ankle 
disability began during service or resulted from the crush 
injury that occurred in March 1944 while on active duty.  
The clinician added that the veteran's shuffling gait was 
most consistent with a central brain tumor and that the 
gait disturbance was more likely the etiology of his 
current left ankle disability.  It was therefore concluded 
that the preponderance of the evidence supported a recent, 
rather than a remote etiology, for the left ankle 
condition.  The examiner indicated having reviewed the 
veteran's case file in preparation for the examination.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . 
.  As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the [BVA as] adjudicators . . ."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases); 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed 
the Board's decision which weighed two medical opinions, 
from an expert and a treating physician); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (Board favoring one medical 
opinion over another is not error); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992) (Board may not ignore the opinion 
of a treating physician, but is free to discount the 
credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds the December 2004 VA medical opinion is 
more probative to the nexus question at hand because, 
unlike that of chiropractor, it was based upon a review of 
the relevant evidence in the claims file.  While both 
clinicians provided rationales, the Board finds that the 
one provided by the VA physician is more persuasive 
because of it's reference to the veteran's own history of 
use of the left lower extremity and ankle, to include 
during a 40 year career as a truck driver, and citation to 
the clinical record.  The Board has considered a recent 
statement from the veteran to the effect that his 
continued use of his left ankle while working helped 
exercise his ankle, thereby minimizing functional 
impairment but, aside from the veteran's own earlier 
statements provided for treatment purposes, the assessment 
from the physician who performed the December 2004 VA 
examination is more probative to the question of which 
injury caused what symptoms.  The evidence overall weighs 
against a finding of continuity of symptomatology between 
an in-service left ankle injury sustained more than 50 
years ago and the veteran's problems with the same joint 
in more recent years.   

The Board recognizes the assertions by the veteran that 
his current left ankle symptomatology is etiologically 
related to the March 1944 injury.  However, as a layperson 
the veteran is not competent to provide a medical 
diagnosis or an opinion requiring medical knowledge, such 
as a question of medical causation.  Espiritu, supra.  As 
a result, his contentions are not material to the issue of 
whether there is a nexus between his current left ankle 
disability and the service injury.   

For the reasons stated above, the Board finds that service 
connection for residuals of a left ankle injury is not 
warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to service connection for residuals of a left 
ankle injury is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


